Citation Nr: 0501026	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-12 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a fracture of the fifth thoracic vertebra.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from August 1953 to January 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which increased the rating for the veteran's 
service-connected residuals of a fracture of the fifth 
thoracic vertebra from 0 to 20 percent.  The veteran 
continued to seek a higher rating.  Cf. AB v. Brown, 
6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the maximum possible rating unless he indicates 
otherwise).

A November 2004 videoconference hearing was held before the 
undersigned Veterans Law Judge (VLJ) of the Board.  At that 
hearing, the veteran referred to the severity of his 
tinnitus, for which he is service-connected and receiving a 
noncompensable (i.e. 0 percent) evaluation, as well as a 
disorder relating to his esophagus, for which he is not 
service connected.  It was also indicated that a 
cardiovascular disorder existed due to the in-service injury.  
As these issues have not been adjudicated, they are referred 
to the RO for all appropriate development and consideration.

For the reasons explained below, the claim for an increased 
rating for residuals of a fracture of the fifth thoracic 
vertebra must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000, prior to the veteran's April 2002 claim.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.

The VCAA notification requirements apply to each claim or 
application made by a veteran, and a VCAA letter must 
therefore accurately identify a claim as one for service 
connection or an increased rating, and indicate what the 
evidence must show to establish entitlement to the particular 
benefit being sought on appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186 (2002) (discussing notification 
requirement of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003), which are triggered when VA 
receives any individual complete or substantially complete 
application for benefits).  In this case, the veteran was 
granted service connection for residuals of a fracture of the 
fifth thoracic vertebra in May 1957.  Therefore, his April 
2002 claim regarding this disorder, although termed one for 
"reopening" by the veteran's representative in its April 
2002 letter, was one for an increased rating.  The RO, 
however, in its May 2002 letter explaining the veteran's 
rights in the VA claims process, characterized the claim for 
one for "service connected disability."  In addition, in 
the section of the letter entitled, "What Must the Evidence 
Show to Establish Entitlement to the Benefit You Want," 
explained only how the veteran could establish entitlement 
for service-connected compensation benefits, and did not 
explain how to establish entitlement to an increased rating 
for an already service-connected disorder.  Consequently, a 
remand is required for proper notification of the application 
of the VCAA to the specific claim filed in this case.

In addition, the criteria for evaluating diseases and 
injuries of the spine, including vertebral fractures, were 
revised effective September 26, 2003, at which time the 
diagnostic codes were renumbered, including the renumbering 
of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5285, 
used for rating vertebral fractures, to DC 5235.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003), codified at 38 C.F.R. § 4.71a, 
DC 5235 (2004).  Generally, when amended regulations 
expressly state an effective date and, as in this case, do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, but the prior version may be 
applied, if more favorable, to periods preceding and 
following the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2004).  As the RO's May 2003 
statement of the case (SOC) was issued prior to the effective 
date of this revision, it did not contain the revised 
criteria.  These criteria should be provided to the veteran 
on remand, and applied in the manner indicated above.

It is noted that the currently assigned 20 percent rating is 
based on a 10 percent rating for vertebral body deformity and 
10 percent for arthritis with limitation of motion.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  This 
includes informing the veteran of the 
application of the VCAA to his claim for 
an increased rating for residuals of a 
fracture of the fifth thoracic vertebra.  
The veteran should also be asked to 
submit any relevant evidence in his 
possession concerning his claim.  He 
should be asked to provide all evidence 
that he has and informed as to which 
party will gather which evidence.  
38 C.F.R. § 3.159.

2.  After any additional evidence has 
been obtained, schedule the veteran for 
an appropriate VA examination(s) to 
provide orthopedic and neurological 
findings to determine the severity of the 
residuals of his vertebral fracture.  The 
entire claims folder should be reviewed 
by the examiner(s).  All indicated tests 
and studies should be performed, 
including range of motion studies of the 
affected portion of the back expressed in 
degrees.

The examiner should be made aware of both 
the old and new diagnostic criteria 
applicable to vertebral fractures set out 
in 38 C.F.R. § 4.71a, DC 5285 (2003) and 
38 C.F.R. § 4.71a, DC 5235 (2004), and 
specifically report clinical findings 
that address those rating criteria 
(including the new "General Rating 
Formula for Diseases and Injuries of the 
Spine").

In addition, the degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected vertebral fracture residuals 
should be described in detail.  See 
DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995) and 38 C.F.R. §§ 4.10 and 4.40 
(2004).  The examiner should note whether 
there is weakened movement, 
premature/excess fatigability, 
or incoordination, or whether pain 
significantly limits functional ability 
during flare-ups or otherwise, and, if 
feasible, do so in terms of the degree of 
additional range of motion loss due to 
such factors.  

If no opinion can be rendered as to any 
of the above matters, an explanation 
should be set forth.

3.  Then, readjudicate the claim in light 
of the additional evidence obtained and 
the retroactivity principles explained 
above, i.e., apply the old criteria to 
the period before the September 26, 2003 
effective date of the new regulation, and 
apply the more favorable version of the 
criteria thereafter.  If the veteran 
continues to be dissatisfied with the 
level of the evaluation, send the veteran 
and his representative a supplemental SOC 
and give them time to respond before 
returning the appeal to the Board for 
further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

